Citation Nr: 0120145	
Decision Date: 08/06/01    Archive Date: 08/14/01

DOCKET NO.  01-03 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an effective date earlier than June 10, 2000, 
for a grant of a total disability rating for compensation 
based on individual unemployability. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from June 1969 to 1971.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in New Orleans, Louisiana, (hereinafter RO).  
 
The veteran made reference to having "Agent Orange" in a VA 
Form 9 received in February 2001, and the RO is directed to 
contact the veteran to determine whether he wishes to pursue 
a claim for service connection for disability resulting from 
exposure to Agent Orange.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  Service connection is in effect for post-traumatic stress 
disorder and residuals of a shell fragment wound of the left 
cervical region, both rated as 30 percent disabling; left 
brachial plexus secondary to the shell fragment wound in the 
left cervical region, rated as 20 percent disabling, and 
residuals of a shell fragment wound of the left knee, rated 
as 10 percent disabling; the combined service-connected 
disability rating is 70 percent effective from November 1, 
1994. 

3.  The veteran's last day of work was June 9, 2000; it is 
not shown prior to June 10, 2000, that the veteran was unable 
to follow and secure gainful occupation due to service-
connected disabilities.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 10, 
2000, for the assignment of a total disability rating for 
compensation based on individual unemployability are not met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991); 38 C.F.R. § 3.102, 
3.400(o), 4.16 (2000). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The VCAA eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  In this case, even though the RO did not have 
the benefit of the explicit provisions of the VCAA, the Board 
finds that the VA's duties, as set out in the VCAA, have 
nonetheless been fulfilled.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. §§ 5102 
and 5103).  The veteran was notified of the evidence required 
for a grant of his claim by statement of the case dated in 
January 2001.  The Board concludes that the discussion 
therein adequately informed the veteran of the information 
and evidence needed to substantiate his claim, thereby 
meeting the notification requirements of the VCAA.  Thus, 
there is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (codified 
at 38 U.S.C.A. § 5103A).  The necessary evidence, including 
the report from the veteran's former employer delineating his 
last day of work described below, has been obtained by the 
RO, and there is no specific reference to any other pertinent 
records that need to be obtained.  As such, the Board finds 
that the development requirements of the VCAA have also been 
met.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  The Board concludes that VA has satisfied its 
duties, as set out in the VCAA, to notify and to assist the 
veteran in this case.  Thus, the Board finds that further 
development is not warranted. 

II  Legal Criteria 

Unless specifically provided "otherwise," the effective 
date of an award based on an original claim or a claim for 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a).  38 U.S.C.A. 
§ 5110(b)(2) amplifies on the term "otherwise" by stating 
that the effective date of an award of increased compensation 
"shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date."  Under 38 
C.F.R. § 3.400(o)(1), except as provided in paragraph (o)(2), 
the effective date of an increased is "date of receipt of 
claim or date entitlement arose, whichever is later." 
Paragraph (o)(2) provides that the effective date is the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within 1 year from such date otherwise, date of 
receipt of claim."  

Under 38 C.F.R. § 4.16(a), a total disability rating for 
compensation may be assigned where the schedular rating is 
less than total when the disabled person is unable to secure 
or follow a substantially gainful occupation as the result of 
service-connected disabilities; provided that if there is 
only one such disability, this disability shall be ratable at 
60 percent or more and that if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.

Should a veteran fail to meet the disability percentage 
requirements of 38 C.F.R. § 4.16(a), the established VA 
policy is that all veterans who nonetheless are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled under 38 C.F.R. § 4.16(b).

III Analysis

Service connection is in effect for post-traumatic stress 
disorder and residuals of a shell fragment wound of the left 
cervical region, both rated as 30 percent disabling.  Service 
connection is also in effect for left brachial plexus 
secondary to the shell fragment wound in the left cervical 
region, rated as 20 percent disabling, and residuals of a 
shell fragment wound of the left knee, rated as 10 percent 
disabling.  The combined service-connected disability rating 
is 70 percent effective from November 1, 1994.  

Review of the record reveals that the first claim for a total 
disability rating for compensation based on individual 
unemployability was filed in March 1997.  The veteran 
indicated that his employer at the time was the Harmon Wood 
Company, and that he was working 40 to 50 hours a week as a 
loader operator.  This company submitted a statement in April 
1997 reporting that the veteran was working at that time for 
50 hours a week, and that he had only missed five days of 
work in the previous 12 months due to disability.  Citing 
this evidence that the veteran was working full-time, a 
January 1998 rating decision denied the veteran's claim for a 
total disability rating for compensation based on individual 
unemployability. 

In September 2000, the Harmon Wood Company indicated that the 
veteran had last worked in June 9, 2000, due to a "lack of 
work."  Thereafter, an October 2000 rating decision granted 
the veteran's claim for a total disability rating for 
compensation based on individual unemployability.  The 
effective chosen was June 10, 2000, or the day after the 
veteran last worked.  

Applying the controlling legal criteria to the facts cited 
above, a review of the documents dated or received prior to 
June 10, 2000,  reveals no evidence from which it was 
"factually ascertainable" that the criteria for a total 
disability rating for compensation based on individual 
unemployability were met.  While the veteran contends that 
his service-connected disabilities severely impaired his 
ability to work prior to that time, the evidence clearly 
demonstrated that the veteran was working full time until his 
last day of work on June 9, 2000.  Clearly, therefore, the 
veteran could not be considered to have been "unable to 
secure or follow a substantially gainful occupation" prior 
to that time.  In short, as the controlling legal authority 
provides that the grant of an increase is the later of the 
date of receipt of claim or the date entitlement to the 
increase is factually ascertainable, the Board concludes that 
the criteria for an effective date for a grant of a total 
disability rating for compensation based on individual 
unemployability earlier than June 10, 2000, are not met.  
38 U.S.C.A. § 5110; 38 C.F.R. §§3.400(o), 4.16.  
 

ORDER

Entitlement to an earlier effective date than June 10, 2000, 
for a grant of a total disability rating for compensation 
based on individual unemployability is denied. 



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

